UNITED STATES DISTRICT COURT
                                                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
 LAWRENCE E. MARTIN, on behalf of                                       DOC#:
 himself and all others similarly situated,                             DATE FILED:

                              Plaintiff,
                                                                         21-CV-2923 (RA)
                         v.
                                                                             ORDER
 BRIGHTHOUSE LIFE INSURANCE
 COMPANY and BRIGHTHOUSE LIFE
 INSURANCE COMPANY OF NEW YORK,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court adjourned the initial pre-trial conference in this matter upon the filing of the

Defendants’ motion in dismiss, which was filed in accordance with to a briefing schedule jointly agreed

upon by the parties. Dkt. 11. No later than July 9, 2021, the parties shall submit a joint letter informing

the Court whether they seek a stay of discovery pending the resolution of the pending motion. If they

do not, the parties shall also submit to the Court their proposed case-management plan, which the Court

will sign and docket. If the parties are not in agreement on whether to stay discovery pending the motion

to dismiss, they shall explain their positions in their joint letter.

SO ORDERED.

Dated:     July 2, 2021
           New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
